Motion GRANTED and Order filed May 25, 2021.




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00269-CV
                                   ____________

  IN RE TOM WRIGHT CONSTRUCTION, LLC D/B/A BUILT WRIGHT
                    CONSTRUCTION, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                          506th Judicial District Court
                              Waller County, Texas
                       Trial Court Cause No. 17-02-24157

                                     ORDER

      On May 14, 2021, relator Tom Wright Construction, LLC d/b/a Built Wright
Construction, filed a petition for writ of mandamus in this court. Relator challenges
the Honorable Gary W. Chaney’s, Judge of the 506th Judicial District Court of
Waller County, Texas, May 5, 2021 order granting real party interest’s motion to
compel, entered in trial court number 17-02-24157, styled Bolton Steel Erectors v.
Tom Wright Construction, LLC d/b/a Built Wright Construction.

      Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On May 14, 2021, relator asked this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the May 5, 2021 order granting real party in interest’s motion to
compel in trial court cause number 17-02-24157, Bolton Steel Erectors v. Tom
Wright Construction, LLC d/b/a Built Wright Construction, STAYED until a final
decision by this court on relator’s petition for writ of mandamus, or until further
order of this court.

                                   PER CURIAM


Panel consists of Justices Bourliot, Poissant, and Wilson.




                                           2